           Case 2:20-cv-00034-RFB-DJA Document 20 Filed 06/14/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    CHADWICK M. FUJISHIGE, an individual,                          Case Number:
                                                                2:20-cv-00974-RFB-VCF
11                                 Plaintiff,

12           vs.
                                                          STIPULATION OF DISMISSAL OF
13    RESURGENT CAPITAL SERVICES                          DEFENDANT TRANS UNION LLC
      LIMITED PARTNERSHIP, a Foreign                            WITH PREJUDICE
14    Limited Partnership; EQUIFAX
      INFORMATION SERVICES LLC, a Foreign
15    Limited-Liability Company; EXPERIAN
      INFORMATION SOLUTIONS, INC., a
16    Foreign Corporation; and TRANS UNION
      LLC, a Foreign Limited-Liability Company,
17
                                   Defendant.
18

19         IT IS HEREBY STIPULATED by and between Plaintiff, Chadwick M. Fujishige

20 (“Plaintiff”) and Defendant, Trans Union LLC (“Defendant”), by and through their respective

21 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

22

23

24


                                                Page 1 of 2
           Case 2:20-cv-00034-RFB-DJA Document 20 Filed 06/14/21 Page 2 of 2



 1 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 2 fees and costs.

 3 Dated this 10th day of June, 2021.                 Dated this 10th day of June, 2021.

 4 COGBURN LAW                                        QUILLING, SELANDER, LOWNDS,
                                                      WINSLETT & MOSER, P.C.
 5
   By: /s/Erik W. Fox                                 By: /s/Jennifer Bergh
 6     Jamie S. Cogburn, Esq.                             Jennifer Bergh, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 14480
 7     Erik W. Fox, Esq.                                  2001 Bryan Street, Suite 1800
       Nevada Bar No. 8804                                Dallas, Texas 75201
 8     2580 St. Rose Parkway, Suite 330                   Attorneys for Trans Union LLC
       Henderson, Nevada 89074
 9     Attorneys for Plaintiff

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13                                              DATED this 14th day of June, 2021.

14
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
